98314CV.Turk-Wilford.rmc.pw.wpd















IN THE
TENTH COURT OF APPEALS
 

No. 10-98-314-CV

Â Â Â Â Â WILFORD TURK,
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Appellant
Â Â Â Â Â v.

Â Â Â Â Â THE GRAND JURY COMMISSIONER
Â Â Â Â Â OF THE 52ND JUDICIAL DISTRICT
Â Â Â Â Â COURT OF CORYELL COUNTY,
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Appellee
 

From the 52nd District Court
Coryell County, Texas
Trial Court # 31,860
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â 

O P I N I O N
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â 

Â Â Â Â Â Â Appellant Wilford Turk appeals an order of the trial court dismissing as frivolous his pro se
in forma pauperis lawsuit.
Â Â Â Â Â Â Turk is an inmate confined in the Texas Department of Criminal Justice.  The Coryell County
Grand Jury indicted Turk for the felony offense of assault on a corrections officer.  Turk requested
information from the Office of the Grand Jury Commissioner of the 52nd Judicial District of
Coryell County, Texas, under the Texas Open Records Act.  Turk filed a Writ of Mandamus
alleging he requested, but was denied, information about the racial composition of the Coryell
County Grand Jury in the term of his indictment and the racial composition of registered voters
used in the selection of grand jurors.  Turk asserts the information requested is necessary to
challenge the composition of the Grand Jury as racially discriminatory.
Â Â Â Â Â Â Turk seeks an order that the Grand Jury Commissioner make the requested records available
to him.  He attached to his petition his pauper's affidavit, printout from his trust account, and a
list of prior lawsuits he filed.
Â Â Â Â Â Â The trial court dismissed Appellant's suit under Chapter 14 of the Texas Civil Practice and
Remedies Code, finding the action  frivolous and malicious because the claim had no arguable
basis in law or fact.  The court further found that Turk failed to state a cause of action.  Turk
appeals bringing two points of error.  
Â Â Â Â Â Â In his first point of error, Turk asserts he is entitled to the information requested under the
Texas Open Records Act.  He filed a pauper's affidavit under Rule 145, Texas Rules of Civil
Procedure.  Texas Civil Practice & Remedies Code Chapter 14 applies to suits brought by an
inmate who files an affidavit of inability to pay costs.  Section 14.003(a) allows a court to dismiss
a suit before or after process is served if the court finds: ... (2) the claim is frivolous or
malicious... . In determining whether a claim is frivolous or malicious the court may consider
whether (1) the claim's realistic chance of success is slight; or (2) the claim has no basis in law
or fact... .
Â Â Â Â Â Â Texas Govât Code Ann. Â§552.028 (Vernonâs 1998), Request for Information from
Incarcerated Individual:
(a) A governmental body is not required to accept or comply with a request for information
from an individual who is imprisoned or confined in a correctional facility.  
(b) Subsection (a) does not prohibit a governmental body from disclosing to an individual
described by the subsection information held by the governmental body pertaining to that
individual.

Â Â Â Â Â Â A governmental body is not required to comply with a request for information from an inmate
but is not prohibited from disclosing information pertaining to the inmate.  It is discretionary with
the grand jury commissioner whether to furnish the requested information.
Â Â Â Â Â Â The grand jury commissioner denied Turk's request for information.  Texas Gov. Code
Ann. Â§552.028 does not mandate the commissioner furnish Turk the information.  Turk did not
state a cause of action and the trial court's dismissal of his lawsuit is proper under Texas Civil
Practice & Remedies Code Chapter 14, Â§14.003.  His first point of error is overruled.
Â Â Â Â Â Â In his second point of error, Turk asserts he should not be denied access to information
needed for his criminal trial primarily because he is an inmate. Texas Gov. Code Ann.Â§552.028
states a governmental body is not required to accept or comply with a request for information from
an individual imprisoned or confined in a correctional facility. Turkâs second point of error is
overruled.
Â Â Â Â Â Â The judgment of the trial court is affirmed.
Â 
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â ROBERT M. CAMPBELL
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Justice (Sitting by Assignment)

Before Chief Justice Davis,
Â Â Â Â Â Â Justice Vance and
Â Â Â Â Â Â Justice Campbell (Sitting by Assignment)
Affirmed 
Opinion delivered and filed February 24, 1999
Do not publish

well.  In re Vernon, No.
10-08-00231-CR, 2008 WL 2805930 (Tex. App.ÂWaco July 16, 2008, orig.
proceeding).Â  In 2006, the Court of Criminal Appeals cited Vernon for abuse of
the writ of habeas corpus, noting that he had filed eight habeas applications
and five had been dismissed under section 4 of article 11.07.Â  Ex parte
Vernon, No. WR-25873-09, 2006 WL 289154 (Tex. Crim. App. Feb.Â  8, 2006)
(order, not designated for publication).